[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence         November 1, 1991 Date of Application      November 1, 1991 Date Application Filed   November 1, 1991 Date of Decision         January 26, 1993
Application for review of sentence imposed by the Superior Court, Judicial District of New Haven, Docket No. CR6-324958;
William Tiernan, Esq., Defense Counsel, for Petitioner.
Robert O'Brien, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION:
After trial by jury, petitioner was convicted of felony murder in violation of General Statutes 53a-54c; robbery in the first degree in violation of General Statutes53a-134(a)(2); and carrying a pistol without a permit in violation of General Statutes 29-35.
On the first count, petitioner was committed to the custody of the Commissioner of Corrections for a period of fifty-five years; on the second count a sentence of twenty years was imposed; and on the third count a sentence of five years was imposed. All sentences were to be concurrent for a total effective sentence of fifty-five years.
The facts underlying petitioner's conviction indicate that he obtained a pistol from a neighbor. The pistol was given by petitioner to a friend named Sims. Sims and petitioner called a cab and robbed the cab driver. In the course of the robbery, Sims shot the cab driver causing CT Page 2220 his death. Later, petitioner requested his father to dispose of the pistol.
Petitioner's attorney urged that the sentence be reduced. He stated that petitioner was the product of a disfunctional family. The attorney also argued that the sentence was disproportionate and that petitioner had been punished for going to trial. It was stated that Sims, the person who fired the fatal shot, pleaded guilty and received a sentence of thirty-eight years. The attorney argued that it was inequitable for Sims, who showed no remorse for the killing, should receive a lesser sentence than petitioner. A reduction in sentence to a term less than thirty-eight years was asked.
Speaking on his own behalf, petitioner stated that he was sorry for what happened, but he did not fire the shot.
The state's attorney stressed the effect of the homicide on the victim's family. The cab driver was a hard-working man trying to support a family with five children. The attorney stated that it was petitioner who supplied the weapon that resulted in the victim's death. Petitioner's criminal record and the fact that the crime was committed while he was on home release was also mentioned.
After conviction, the Court was required to impose a fair sentence on petitioner, a nineteen-year-old person convicted of felony murder while on home release from a felony sentence. The judge who heard all of the evidence in this case, considered petitioner's involvement in the crime, the sentence imposed on Sims, and petitioner's failure to rehabilitate himself.
The sentence imposed here is appropriate and not disproportionate in light of the nature of the offense, the character of the offender and the need to protect the public. The sentence is affirmed. Connecticut Practice Book 942.
Purtill, J. Klaczak, J. Norko, J.
Purtill, J., Klaczak, J. and Norko, J. participated in this decision. CT Page 2221